Citation Nr: 9924370	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to a compensable rating for a right knee 
condition.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from July 1969 to July 
1971, and from February 1974 to September 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).  In a decision dated January 24, 1997, the 
Board denied the appellant's claim for a compensable rating 
for a right knee condition and remanded the issue of service 
connection for post traumatic stress disorder.  The appellant 
duly appealed the Board's decision regarding the knee claim 
to the United States Court of Veterans Appeals (hereinafter 
"the Court").  In December 1997, the Court vacated the 
Board's January 1997 decision, only with respect to its 
denial of a compensable evaluation for a right knee 
condition, and it granted a Joint Motion for Partial Remand 
and to Stay Further Proceedings (hereinafter "joint 
motion").  This case was thereafter returned to the Board 
for further evidentiary development, readjudication and 
disposition in accordance with the terms of the joint motion.  
In June 1988, the Board remanded the issue of entitlement to 
a compensable evaluation for a right knee condition to VARO 
for further evidentiary development.

This case is now before the Board following the requested 
evidentiary development and the Board will again consider the 
merits of each claim, explaining our conclusions in the 
decision that follows.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant's alleged stressor was combat experience in 
Vietnam, but the evidence of record fails to demonstrate any 
such service in Vietnam.

2.  VA psychiatric examinations in April 1995 and April 1997 
do not reflect a diagnosis for PTSD, although the stressors 
claimed during these examinations might be presumed to have 
occurred.

3.  The appellant's service-connected right knee condition is 
currently manifested by subjective complaints of pain, 
occasional swelling, and giving out of the knee, with 
objective medical findings of pain at 120 degrees of passive 
motion, and x-ray evidence of mild arthritis.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for post 
traumatic stress disorder has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).
 
2.  The schedular criteria for a 10 percent evaluation for a 
right knee condition are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Post Traumatic 
Stress Disorder 

The appellant served on active duty from July 1969 to July 
1971 in the U.S Army, and from February 1974 to September 
1975 in the U.S. Navy.  Service records, specifically Form DD 
214, do not reflect that the appellant served in the Republic 
of Vietnam.  Form DD 214 shows an MOS (military occupational 
specialty) for his first period of service as supply clerk.  
His only award or decoration for both periods of service was 
listed as the National Defense Service Medal.  There are no 
combat medals or award cited on Form DD214.  Service medical 
records show that the appellant was seen in the dispensary at 
Forts Campbell, Polk and Hood in August and October 1969, 
December 1969, and October 1970, respectively.  Treatment 
records do not show that the appellant was in the Republic of 
Vietnam during any part of his military service.

A private psychological evaluation was conducted in March 
1995 by a social worker associated with the appellant's 
family physician.  By history, the appellant reported that he 
participated in the Vietnam War and that he was experiencing 
nightmares and flashbacks concerning the war (death).  He 
stated that he spent about 6 years in the Vietnam War and 
that he had experienced many difficulties.  Notably, he did 
not identify any specific stressors, war-related or 
otherwise.  The counselor diagnosed post traumatic stress 
disorder (PTSD) with symptoms of depression and anxiety.  He 
was given a 2 week supply of medication to assist with sleep 
complaints.

In March 1995, a personal hearing was conducted on the issue 
of entitlement to nonservice-connected pension benefits.  At 
that time, the appellant reported that he served 12 months in 
the Republic of Vietnam during the Vietnam War.  He claimed 
to have flashbacks, but he did not relate any specific 
traumatic incidents.  As an aside, he noted that he had 
participated during his second period of service as a naval 
airman in the evacuation of Americans from Cypress during the 
Greek-Turkish crisis.  He also noted that he had witnessed a 
couple decomposing/shark bitten bodies being taken from the 
waters and placed in body bags.
In April 1995, a VA psychiatric examination was conducted.  
By history, the appellant was not a combat veteran.  He 
served from 1969 to 1971 in the Army refueling aircraft.  He 
reported that he had problems during his second period of 
service and that he was threatened with disciplinary action.  
He stated that he was seen 1 month earlier for sleep 
difficulty and a desire to hurt someone; he was given 
medication to aid with sleep.  He admitted that he attempted 
homicide in the remote past, saying that he tried to "cut 
someone up."  He admitted drug use, cannabis and alcohol 
use, drinking a 6-pack a day.  The diagnosis was depressive 
disorder and cannabis and alcohol abuse.

Private and VA outpatient treatment notes of record are 
silent for psychiatric complaints and findings, with the 
exception of the March 1995 private psychiatric evaluation 
discussed above.

In response to a VA questionnaire, the appellant reported 
that the following stressors precipitated the onset of PTSD:

1.  Problems with his NCO 
(noncommissioned officer).
2.  Problems at home and fights aboard 
ship.
3.  Extra duty aboard ship
4.  Participation in the evacuation of 
Americans from Cypress
5.  Picking up bodies from the waters off 
the coast of Cypress and placing them in 
body bags.

In April 1997, a VA psychiatric examination was conducted.  
The entire claims folder was reviewed prior to the 
examination.  The appellant reported that his PTSD was caused 
by military stress.  Specifically, he noted that he was going 
through changes with his wife, he had been subject to 
frequent disciplinary actions, and he was unable to relax, 
which required use of medication.  He further reported that, 
while serving aboard ship, he participated in putting 2 dead 
bodies in body bags.  He was unable to specify either the 
date or the nature of this incident.  When asked specifically 
about intrusive thoughts later in the interview, the 
appellant did not reference the body bagging as a major 
concern, but rather emphasized his inability to get along 
with others and his frequent fights as traumatic experiences 
in and out of the military.  The appellant implied that he 
was involved in ongoing VA treatment and that he was seen 
once privately in 1995.  The examiner reviewed the March 1995 
psychiatric evaluation and indicated as follows:

[The report] clearly  refer[s] to his 
having nightmares related to things he 
saw "during the war".  It also refers 
to Vietnam.  It is noted that the 
veteran's record does not indicate 
service in Vietnam and today he does not 
claim such service.  He also reported 
hearing voicing and seeing things.  He 
did not make a similar complaint today.  
He reported, as he did today, inability 
to get along with others.

A mental status examination was performed.  The examiner 
concluded that:

[The appellant] shows a lifelong history 
of maladaptive behavior, intolerance for 
authority, and violence.  His chief 
complaints center around this behavior.  
He was reportedly abused as a child.  He 
does not report any specific traumatic 
event which is a current source of 
intrusive thoughts.  He does report 
inability to tolerate routine shipboard 
discipline.

The diagnoses were polysubstance abuse and personality 
disorder.

2.  Analysis

The appellant seeks service connection for PTSD.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
In the case of PTSD, regulations provide as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of Sec. 3.1(y) 
of this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

38 U.S.C.A 1154(b); 38 C.F.R. § 3.304(f) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim for PTSD, there must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, the appellant has presented competent evidence 
showing a clear diagnosis of PTSD.  We note that PTSD was 
diagnosed on private psychological evaluation in March 1995.  
Therefore, the first prong of the Cohen test is met.

The next inquiry is, as the second Cohen prong requires, 
whether credible evidence has been presented establishing 
that the claimed inservice stressors actually occurred.  
During the March 1995 private psychological evaluation, 
wherein PTSD was diagnosed, the appellant's claimed stressors 
involved serving in the Republic of Vietnam during the 
Vietnam War.  Specifically, he claimed to have served roughly 
6 years in Vietnam and had experienced many difficulties 
during that service.  The Board finds, however, that credible 
evidence has not been presented showing the claimed Vietnam 
service.  Service records are entirely negative for service 
in Vietnam, even of a noncombat variety, and show that the 
appellant was actually in the United States on those dates he 
claims to have been in Vietnam.  Therefore, the claimed 
stressor, military duties in Vietnam during the Vietnam War, 
is not shown and the claim for service connection for PTSD is 
not well grounded.

The Board is cognizant that the appellant subsequently listed 
several other experiences or events as precipitated the onset 
of PTSD.  However, there is no diagnosis of record for PTSD 
based on those later cited stressors.  Those stressors 
reported for the purposes of the April 1997 VA examination 
were 1) problems with his NCO (noncommissioned officer), 2) 
problems at home and fights aboard ship, 3) extra duty he was 
assigned aboard ship, 4) participation in the evacuation of 
Americans from Cypress, and 5) picking up dead bodies from 
the waters off the coast of Cypress and placing them in body 
bags.  Again, these reported stressors (assuming they 
actually occurred for the purposes of discussion) have not 
been related to a diagnosis for PTSD.  We note that on the 
most recent VA psychiatric examination it was suggested that 
the appellant did not actually experience any stressors, and 
he was diagnosed at that time with psychiatric disorders 
other than PTSD.
In summary, competent evidence has not been presented 
relating the claimed stressors numbers 1 through 5 to the 
one-time diagnosis for PTSD in March 1995.  Furthermore, the 
stressor relied upon by the examiner during the March 1995 
evaluation is untrue.  We note that the Court held that a 
PTSD claim is not well grounded where the alleged stressor 
was combat experience (in Vietnam), but the record was 
absolutely clear that the veteran had no service in Vietnam.  
Samuels v. West, 11 Vet.App. 433, 435-36 (1998).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statements of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.

II.  Entitlement to a Compensable Rating for Right Knee 
Disability

1.  Background

In February 1988, the Board determined that, although the 
appellant had a right knee injury prior to service, he 
developed chondromalacia of the right patella in service.  
Therefore, service connection was granted.  By rating 
decision dated April 1988, the Board's grant of service 
connection for chondromalacia of the right patella was 
effectuated and a noncompensable disability evaluation was 
assigned under diagnostic code 5257-5003.

A VA outpatient treatment report dated May 1988 reflects 
complaints of right knee pain with occasional swelling.  It 
was noted that the appellant needed a statement for 
disability purposes.  The assessment was simply right knee 
pain.  There was a notation that right knee pain was worse 
and the appellant was unable to walk well.  An x-ray study 
revealed mild degenerative joint disease.

During a personal hearing conducted in August 1988, the 
appellant testified that his knee was painful, that it 
swelled on use, and that it periodically gave out causing him 
to fall.

VA outpatient treatment reports dated August 1988 to December 
1990 are entirely negative for complaints or findings related 
to right knee difficulties.  These records mostly involved 
shoulder and bilateral foot problems.

Report of VA examination dated September 1988 reflects 
complaints of pain, swelling, and giving out of the right 
knee.  The appellant was noted to have a bunion of the left 
foot and ambulate with a cane.  On examination, there was no 
atrophy, warmth, or erythema.  Both knees appeared more lax 
than usual (noted as not due to disease process), and both 
knees hyperextended.  Drawer's sign was negative.  The range 
of motion was the same on both sides except that the 
appellant complained of pain in the buttocks at about 95 
degrees on the right side, whereas the left side moved easily 
to 130 degrees.  There was chondromalacia.  There was also 
crepitus bilaterally.  Collateral and lateral ligaments were 
intact.  McMurray's tests were negative.  The diagnosis was 
subpatellar crepitance, indicating chondromalacia of the 
right patella secondary to trauma.

Report of VA examination dated February 1990 reflects that 
the appellant was on crutches due to a bilateral 
bunionectomy.  On examination of the knees, there was 
hyperextension bilaterally, not associated with any other 
findings.  Drawer's sign was negative.  The medial and 
collateral ligaments were intact except that they seemed more 
loose than normal, but it was believed to have been due to 
the hyperextensibility of the knees and not any intrinsic 
laxity of those ligaments.  There was noticeable subpatellar 
crepitus on the right, with less crepitus on the left.  
Clinical findings were negative for limitation of motion, 
warmth, erythema, or sign of acute joint process.  
Chondromalacia of the right knee with crepitus, periodically 
symptomatic, was diagnosed.

VA hospital reports for the periods of October to November 
1990 and November to December 1990 are negative for right 
knee complaints or findings.

Records from the Social Security Administration dated May 
1991 reflect that the appellant was awarded disability 
compensation due physical conditions which included bilateral 
bunionectomies, chronic lumbar strain, brachial plexopathy of 
the right upper extremity, and history of hypertension.  
There was no indication that a right knee disability was 
taken into account.

Private treatment reports dated October 1994 from the Grenada 
Family Medical Clinic are negative for right knee complaints 
or findings.  These records show treatment for hypertension.

In April 1995, a VA examination was conducted.  Examination 
of the knees revealed 3+ knee jerks, 1+ ankle jerks, and mild 
laxity of the right knee with 3/4 inch anterior/posterior 
slide and 10 degrees varus valgus spring.  Each knee 
hyperextended 15 degrees and flexed 145 degrees.  There was 
mild nonspecific crepitation on the right which was not 
considered representative of instability.  The impression was 
"laxity of the right knee in a normally hypermobile 
individual and symptoms of mild traumatic arthritis but good 
function."  It was noted that despite the complaints of more 
greater right lower extremity difficulties, there was greater 
circumference on that side than on the left.  An x-ray study 
of the knees revealed minimal intercondylar osteophyte 
formation bilaterally, maintained joint space, and preserved 
bone density.

In February 1996, a hearing was conducted.  The appellant 
complained that, due to his right knee condition, he had 
difficulty walking.  He indicated that the right knee swelled 
and occasionally gave way.  He further indicated that he 
occasionally used a cane.  He reportedly treated his 
condition with Motrin.

VA outpatient treatment records dated October 1996 to 
February 1997 were received.  These records show a complaint 
of right knee pain, assessed as right knee pain and absent 
objective findings for abnormal pathology, in October 1996.  
They further show complaints of right knee swelling and pain, 
usually at night, in January 1997.  At that time, examination 
was negative for effusion, crepitus, joint line tenderness, 
patellar tenderness, and ligamentous laxity.  The impression 
was "stable knee - possible mild DJD" [degenerative joint 
disease].
In July 1998, a VA orthopedic examination was conducted.  The 
appellant complained of the right knee giving way and 
swelling for the last 10 to 15 years.  He was noted to use a 
cane in his right hand since 1993 because of his feet.  There 
were no prostheses.  Clinical findings were reported as 
follows:

[H]e appears to have a limping gait which 
appears to be coming from his feet more 
than his knee.  There is a 15mm x 10mm 
superficial healed scar in the 
inferolateral aspect of the patella and 
also a 15mm x 3mm healed scar to the 
superior patella without any adherence to 
the underlying soft tissues.  The knee is 
nontender and there were no palpable 
effusions or patellar grating.  There is 
no appreciable atrophy to the quadriceps 
muscle compared to the left quadriceps 
muscle.  Range of motion of the right 
knee revealed extension to 0 degrees, 
active flexion is 0 to 110 degrees, and 
passive flexion is 0 to 120 degrees with 
pain at 120 degrees.  Left knee range of 
motion is 0 to 118 degrees, and passive 
flexion is 0 to 125 degrees.  He has 
laxity to the collateral ligaments of 
both knees which are equal.  The anterior 
and posterior cruciate ligaments of both 
knees are intact and equal.  McMurray's 
was negative bilaterally.  There was no 
appreciable pain with ligamentous testing 
on the right.  There are no appreciable 
functional limitations to the right knee 
on standing and walking.  There is no 
appreciable ankylosis of the right knee.

An x-ray study revealed degenerative changes of both knees.  
The appellant was diagnosed with inherent laxity of the 
ligaments of both knees, absent evidence of right patellar 
chondromalacia.

2.  Analysis

The appellant seeks a compensable evaluation for a right knee 
condition.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).

In evaluating the appellant's request for an increased rating 
for cardiovascular disability and hearing loss, the Board 
considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint of joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 5257, a 10, 20 and 30 percent rating where 
there is slight, moderate or severe knee impairment, with 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).
Pertinent regulations and case law further require that a VA 
examination concerning orthopedic disability should contain 
address the effect of pain upon a veteran's functional 
abilities.  See 38 C.F.R. §§ 4.40, 4.45 (1998), and DeLuca v. 
Brown, 8 Vet.App. 202 (1995), see also Johnson v. Brown, 
9 Vet.App. 7 (1996).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (1998); see also DeLuca supra.

38 C.F.R. § 4.59 indicates that the intention of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. § 
4.45 (1998).

While pain without objective evidence of functional loss is 
not separately ratable under 38 C.F.R. § 4.40, section § 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with periarticular pathology." See Spurgeon 
v. Brown, 10 Vet.App. 194, 196; and VA OPGC Prec. 9-98 
(August 14, 1998).  As indicated above, the examiner noted 
pain in the right knee at 120 degrees of passive motion, and 
there are x-ray findings for degenerative joint disease.  
Therefore, entitlement to the minimal compensable rating, in 
this case 10 percent, is warranted under diagnostic code 5257 
for right knee disability.  

However, the Board notes that a rating in excess of 10 
percent is not warranted.  There are no clinical findings for 
ankylosis, "locking" or catching or effusion into the 
joint, or malunion or nonunion of the tibia and fibula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5262 (1998).  
Specifically, we observe that the most recent medical 
findings of record on report of VA examination dated July 
1998 are entirely negative for tenderness, effusion, patellar 
grating, atrophy of the quadricep musculature, zero-percent 
disabling limitation of flexion or extension, and ligamentous 
instability.  Although laxity of the collateral ligaments of 
both knees was found, this was noted on prior examinations to 
represent a normally hypermobile individual.  The most recent 
clinical findings further show that the anterior and 
posterior cruciate ligaments of both knees were intact and 
equal, that there was no appreciable pain with ligamentous 
testing on the right, and that there was no appreciable 
functional limitations of the right knee on standing and 
walking.  In concluding, the examiner stated that there was 
no functional loss.  Based on the above findings, and in 
accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board finds that a rating in excess of 10 
percent is not warranted absent objective indications of 
functional limitation, and as the criteria for a higher 
rating based on knee impairment are not met.


ORDER

Service connection for post traumatic stress disorder is 
denied.

A 10 percent rating for right knee disorder is granted.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



